
	

113 HR 5769 : Howard Coble Coast Guard and Maritime Transportation Act of 2014
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5769
		IN THE SENATE OF THE UNITED STATES
		December 4, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To authorize appropriations for the Coast Guard for fiscal year 2015, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Howard Coble Coast Guard and Maritime Transportation Act of 2014.
		2.Table of contentsThe table of contents for this Act is the following:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Authorization
				Sec. 101. Authorization of appropriations.
				Sec. 102. Authorized levels of military strength and training.
				Title II—Coast Guard
				Sec. 201. Commissioned officers.
				Sec. 202. Commandant; appointment.
				Sec. 203. Prevention and response workforces.
				Sec. 204. Centers of expertise.
				Sec. 205. Penalties.
				Sec. 206. Agreements.
				Sec. 207. Tuition assistance program coverage of textbooks and other educational materials.
				Sec. 208. Coast Guard housing.
				Sec. 209. Lease authority.
				Sec. 210. Notification of certain determinations.
				Sec. 211. Annual Board of Visitors.
				Sec. 212. Flag officers.
				Sec. 213. Repeal of limitation on medals of honor.
				Sec. 214. Coast Guard family support and child care.
				Sec. 215. Mission need statement.
				Sec. 216. Transmission of annual Coast Guard authorization request.
				Sec. 217. Inventory of real property.
				Sec. 218. Retired service members and dependents serving on advisory committees.
				Sec. 219. Active duty for emergency augmentation of regular forces.
				Sec. 220. Acquisition workforce expedited hiring authority.
				Sec. 221. Coast Guard administrative savings.
				Sec. 222. Technical corrections to title 14.
				Sec. 223. Multiyear procurement authority for Offshore Patrol Cutters.
				Sec. 224. Maintaining Medium Endurance Cutter mission capability.
				Sec. 225. Aviation capability in the Great Lakes region.
				Sec. 226. Gaps in writings on Coast Guard history.
				Sec. 227. Officer evaluation reports.
				Sec. 228. Improved safety information for vessels.
				Sec. 229. E–LORAN.
				Sec. 230. Analysis of resource deficiencies with respect to maritime border security.
				Sec. 231. Modernization of National Distress and Response System.
				Sec. 232. Report reconciling maintenance and operational priorities on the Missouri River.
				Sec. 233. Maritime Search and Rescue Assistance Policy assessment.
				Title III—Shipping and Navigation
				Sec. 301. Repeal.
				Sec. 302. Donation of historical property.
				Sec. 303. Small shipyards.
				Sec. 304. Drug testing reporting.
				Sec. 305. Opportunities for sea service veterans.
				Sec. 306. Clarification of high-risk waters.
				Sec. 307. Technical corrections.
				Sec. 308. Report.
				Sec. 309. Fishing safety grant programs.
				Sec. 310. Establishment of Merchant Marine Personnel Advisory Committee.
				Sec. 311. Travel and subsistence costs for prevention services.
				Sec. 312. Prompt intergovernmental notice of marine casualties.
				Sec. 313. Area Contingency Plans.
				Sec. 314. International ice patrol reform.
				Sec. 315. Offshore supply vessel third-party inspection.
				Sec. 316. Watches.
				Sec. 317. Coast Guard response plan requirements.
				Sec. 318. Regional Citizens’ Advisory Council.
				Sec. 319. Uninspected passenger vessels in the United States Virgin Islands.
				Sec. 320. Treatment of abandoned seafarers.
				Sec. 321. Enforcement.
				Sec. 322. Coast Guard regulations.
				Sec. 323. Website.
				Title IV—Federal Maritime Commission
				Sec. 401. Authorization of appropriations.
				Sec. 402. Award of reparations.
				Sec. 403. Terms of Commissioners.
				Title V—Arctic Maritime Transportation
				Sec. 501. Arctic maritime transportation.
				Sec. 502. Arctic maritime domain awareness.
				Sec. 503. IMO Polar Code negotiations.
				Sec. 504. Forward operating facilities.
				Sec. 505. Icebreakers.
				Sec. 506. Icebreaking in polar regions.
				Title VI—Miscellaneous
				Sec. 601. Distant water tuna fleet.
				Sec. 602. Extension of moratorium.
				Sec. 603. National maritime strategy.
				Sec. 604. Waivers.
				Sec. 605. Competition by United States flag vessels.
				Sec. 606. Vessel requirements for notices of arrival and departure and automatic identification
			 system.
				Sec. 607. Conveyance of Coast Guard property in Rochester, New York.
				Sec. 608. Conveyance of certain property in Gig Harbor, Washington.
				Sec. 609. Vessel determination.
				Sec. 610. Safe vessel operation in Thunder Bay.
				Sec. 611. Parking facilities.
			
		IAuthorization
			101.Authorization of appropriationsFunds are authorized to be appropriated for fiscal year 2015 for necessary expenses of the Coast
			 Guard as follows:
				(1)For the operation and maintenance of the Coast Guard, $6,981,036,000.
				(2)For the acquisition, construction, rebuilding, and improvement of aids to navigation, shore and
			 offshore facilities, vessels, and aircraft, including equipment related
			 thereto, $1,546,448,000, to remain available until expended.
				(3)For the Coast Guard Reserve program, including personnel and training costs, equipment, and
			 services, $140,016,000.
				(4)For environmental compliance and restoration of Coast Guard vessels, aircraft, and facilities
			 (other than parts and equipment associated with operation and
			 maintenance), $16,701,000, to remain available until expended.
				(5)To the Commandant of the Coast Guard for research, development, test, and evaluation of
			 technologies, materials, and human factors directly related to improving
			 the performance of the Coast Guard's mission with respect to search and
			 rescue, aids to navigation, marine safety, marine environmental
			 protection, enforcement of laws and treaties, ice operations,
			 oceanographic research, and defense readiness, $19,890,000.
				(6)For alteration or removal of bridges over navigable waters of the United States constituting
			 obstructions to navigation, and for personnel and administrative costs
			 associated with the Alteration of Bridges Program, $16,000,000.
				102.Authorized levels of military strength and training
				(a)Active duty strengthThe Coast Guard is authorized an end-of-year strength for active duty personnel of 43,000 for
			 fiscal year 2015.
				(b)Military training student loadsThe Coast Guard is authorized average military training student loads for fiscal year 2015 as
			 follows:
					(1)For recruit and special training, 2,500 student years.
					(2)For flight training, 165 student years.
					(3)For professional training in military and civilian institutions, 350 student years.
					(4)For officer acquisition, 1,200 student years.
					IICoast Guard
			201.Commissioned officersSection 42(a) of title 14, United States Code, is amended by striking 7,200 and inserting 6,900.
			202.Commandant; appointmentSection 44 of title 14, United States Code, is amended by inserting after the first sentence the following: The term of an appointment, and any reappointment, shall begin on June 1 of the appropriate year
			 and end on May 31 of the appropriate year, except that, in the event of
			 death, retirement, resignation, or reassignment, or when the needs of the
			 Service demand, the Secretary may alter the date on which a term begins or
			 ends if the alteration does not result in the term exceeding a period of 4
			 years..
			203.Prevention and response workforcesSection 57 of title 14, United States Code, is amended—
				(1)in subsection (b)—
					(A)in paragraph (2) by striking or at the end;
					(B)in paragraph (3) by striking the period at the end and inserting a semicolon; and
					(C)by adding at the end the following:
						
							(4)waterways operations manager shall have knowledge, skill, and practical experience with respect to
			 marine transportation system management; or
							(5)port and facility safety and security specialist shall have knowledge, skill, and practical
			 experience with respect to the safety, security, and environmental
			 protection responsibilities associated with maritime ports and facilities.;
					(2)in subsection (c) by striking or marine safety engineer and inserting marine safety engineer, waterways operations manager, or port and facility safety and security
			 specialist; and
				(3)in subsection (f)(2) by striking investigator or marine safety engineer. and inserting investigator, marine safety engineer, waterways operations manager, or port and facility safety and
			 security specialist..
				204.Centers of expertiseSection 58(b) of title 14, United States Code, is amended to read as follows:
				
					(b)MissionsAny center established under subsection (a) shall—
						(1)promote, facilitate, and conduct—
							(A)education;
							(B)training; and
							(C)activities authorized under section 93(a)(4);
							(2)be a repository of information on operations, practices, and resources related to the mission for
			 which the center was established; and
						(3)perform and support the mission for which the center was established..
			205.Penalties
				(a)Aids to navigation and false distress messagesChapter 5 of title 14, United States Code, is amended—
					(1)in section 83 by striking $100 and inserting $1,500;
					(2)in section 84 by striking $500 and inserting $1,500;
					(3)in section 85 by striking $100 and inserting $1,500; and
					(4)in section 88(c)(2) by striking $5,000 and inserting $10,000.
					(b)Unauthorized use of words Coast GuardSection 639 of title 14, United States Code, is amended by striking $1,000 and inserting $10,000.
				206.Agreements
				(a)In generalSection 93(a)(4) of title 14, United States Code, is amended—
					(1)by striking , investigate and inserting and investigate; and
					(2)by striking , and cooperate and coordinate such activities with other Government agencies and with private
			 agencies.
					(b)AuthorityChapter 5 of title 14, United States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						102.Agreements
							(a)In generalIn carrying out section 93(a)(4), the Commandant may—
								(1)enter into cooperative agreements, contracts, and other agreements with—
									(A)Federal entities;
									(B)other public or private entities in the United States, including academic entities; and
									(C)foreign governments with the concurrence of the Secretary of State; and
									(2)impose on and collect from an entity subject to an agreement or contract under paragraph (1) a fee
			 to assist with expenses incurred in carrying out such section.
								(b)Deposit and use of feesFees collected under this section shall be deposited in the general fund of the Treasury as
			 offsetting receipts. The fees may be used, to the extent provided in
			 advance in an appropriation law, only to carry out activities under
			 section 93(a)(4)..
				(c)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:
					
						
							102. Agreements..
				207.Tuition assistance program coverage of textbooks and other educational materialsSection 93(a)(7) of title 14, United States Code, is amended by inserting and the textbooks, manuals, and other materials required as part of such training or course of
			 instruction after correspondence courses.
			208.Coast Guard housing
				(a)Commandant; general powersSection 93(a)(13) of title 14, United States Code, is amended by striking the Treasury and inserting the fund established under section 687.
				(b)Lighthouse propertySection 672a(b) of title 14, United States Code, is amended by striking the Treasury and inserting the fund established under section 687.
				(c)Conforming amendmentSection 687(b) of title 14, United States Code, is amended by adding at the end the following:
					
						(4)Monies received under section 93(a)(13).
						(5)Amounts received under section 672a(b)..
				209.Lease authoritySection 93 of title 14, United States Code, is amended by adding at the end the following:
				
					(f)Leasing of Tidelands and Submerged Lands
						(1)AuthorityThe Commandant may lease under subsection (a)(13) submerged lands and tidelands under the control
			 of the Coast Guard without regard to the limitation under that subsection
			 with respect to lease duration.
						(2)LimitationThe Commandant may lease submerged lands and tidelands under paragraph (1) only if—
							(A)lease payments are—
								(i)received exclusively in the form of cash;
								(ii)equal to the fair market value of the use of the leased submerged lands or tidelands for the period
			 during which such lands are leased, as determined by the Commandant; and
								(iii)deposited in the fund established under section 687; and
								(B)the lease does not provide authority to or commit the Coast Guard to use or support any
			 improvements to such submerged lands or tidelands, or obtain goods or
			 services from the lessee..
			210.Notification of certain determinations
				(a)In generalChapter 5 of title 14, United States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						103.Notification of certain determinations
							(a)In generalAt least 90 days prior to making a final determination that a waterway, or a portion thereof, is
			 navigable for purposes of the jurisdiction of the Coast Guard, the
			 Commandant shall provide notification regarding the proposed determination
			 to—
								(1)the Governor of each State in which such waterway, or portion thereof, is located;
								(2)the public; and
								(3)the Committee on Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
								(b)Content requirementEach notification provided under subsection (a) to an entity specified in paragraph (3) of that
			 subsection shall include—
								(1)an analysis of whether vessels operating on the waterway, or portion thereof, subject to the
			 proposed determination are subject to inspection or similar regulation by
			 State or local officials;
								(2)an analysis of whether operators of commercial vessels on such waterway, or portion thereof, are
			 subject to licensing or similar regulation by State or local officials;
			 and
								(3)an estimate of the annual costs that the Coast Guard may incur in conducting operations on such
			 waterway, or portion thereof..
				(b)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by adding at the end the
			 following:
					
						
							103. Notification of certain determinations..
				211.Annual Board of VisitorsSection 194 of title 14, United States Code, is amended to read as follows:
				
					194.Annual Board of Visitors
						(a)In generalA Board of Visitors to the Coast Guard Academy is established to review and make recommendations on
			 the operation of the Academy.
						(b)Membership
							(1)In generalThe membership of the Board shall consist of the following:
								(A)The chairman of the Committee on Commerce, Science, and Transportation of the Senate, or the
			 chairman’s designee.
								(B)The chairman of the Committee on Transportation and Infrastructure of the House of Representatives,
			 or the chairman’s designee.
								(C)Three Members of the Senate designated by the Vice President.
								(D)Four Members of the House of Representatives designated by the Speaker of the House of
			 Representatives.
								(E)Six individuals designated by the President.
								(2)Length of service
								(A)Members of CongressA Member of Congress designated under subparagraph (C) or (D) of paragraph (1) as a member of the
			 Board shall be designated as a member in the First Session of a Congress
			 and serve for the duration of that Congress.
								(B)Individuals designated by the PresidentEach individual designated by the President under subparagraph (E) of paragraph (1) shall serve as
			 a member of the Board for 3 years, except that any such member whose term
			 of office has expired shall continue to serve until a successor is
			 appointed.
								(3)Death or resignation of a memberIf a member of the Board dies or resigns, a successor shall be designated for any unexpired portion
			 of the term of the member by the official who designated the member.
							(c)Academy visits
							(1)Annual visitThe Board shall visit the Academy annually to review the operation of the Academy.
							(2)Additional visitsWith the approval of the Secretary, the Board or individual members of the Board may make other
			 visits to the Academy in connection with the duties of the Board or to
			 consult with the Superintendent of the Academy.
							(d)Scope of reviewThe Board shall review, with respect to the Academy—
							(1)the state of morale and discipline;
							(2)the curriculum;
							(3)instruction;
							(4)physical equipment;
							(5)fiscal affairs; and
							(6)other matters relating to the Academy that the Board determines appropriate.
							(e)ReportNot later than 60 days after the date of an annual visit of the Board under subsection (c)(1), the
			 Board shall submit to the Secretary, the Committee on Commerce, Science,
			 and Transportation of the Senate, and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on the actions of
			 the Board during such visit and the recommendations of the Board
			 pertaining to the Academy.
						(f)AdvisorsIf approved by the Secretary, the Board may consult with advisors in carrying out this section.
						(g)ReimbursementEach member of the Board and each adviser consulted by the Board under subsection (f) shall be
			 reimbursed, to the extent permitted by law, by the Coast Guard for actual
			 expenses incurred while engaged in duties as a member or adviser..
			212.Flag officers
				(a)In generalTitle 14, United States Code, is amended by inserting after section 295 the following:
					
						296.Flag officersDuring any period in which the Coast Guard is not operating as a service in the Navy, section 1216(d) of title 10 does not apply with respect to flag officers of the Coast Guard..
				(b)Clerical amendmentThe analysis for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 295 the following:
					
						
							296. Flag officers..
				213.Repeal of limitation on medals of honorSection 494 of title 14, United States Code, is amended by striking “medal of honor,” each place it appears.
			214.Coast Guard family support and child care
				(a)In generalTitle 14, United States Code, as amended by this Act, is further amended by inserting after chapter
			 13 the following:
					
						14Coast Guard family support and child care
							
								Subchapter I—General provisions
								Sec.
								531. Work-life policies and programs.
								532. Surveys of Coast Guard families.
								Subchapter II—Coast Guard family support
								542. Education and training opportunities for Coast Guard spouses.
								543. Youth sponsorship initiatives.
								Subchapter III—Coast Guard child care
								551. Definitions.
								553. Child development center standards and inspections.
								554. Child development center employees.
								555. Parent partnerships with child development centers.
							IGeneral provisions
								531.Work-life policies and programsThe Commandant is authorized—
									(1)to establish an office for the purpose of developing, promulgating, and coordinating policies,
			 programs, and activities related to the families of Coast Guard members;
									(2)to implement and oversee policies, programs, and activities described in paragraph (1) as the
			 Commandant considers necessary; and
									(3)to perform such other duties as the Commandant considers necessary.
									532.Surveys of Coast Guard families
									(a)AuthorityThe Commandant, in order to determine the effectiveness of Federal policies, programs, and
			 activities related to the families of Coast Guard members, may survey—
										(1)any Coast Guard member;
										(2)any retired Coast Guard member;
										(3)the immediate family of any Coast Guard member or retired Coast Guard member; and
										(4)any survivor of a deceased Coast Guard member.
										(b)Voluntary participationParticipation in any survey conducted under subsection (a) shall be voluntary.
									(c)Federal recordkeepingEach person surveyed under subsection (a) shall be considered an employee of the United States for
			 purposes of section 3502(3)(A)(i) of title 44.
									IICoast Guard family support
								542.Education and training opportunities for Coast Guard spouses
									(a)Tuition assistanceThe Commandant may provide, subject to the availability of appropriations, tuition assistance to an
			 eligible spouse to facilitate the acquisition of—
										(1)education and training required for a degree or credential at an accredited college, university, or
			 technical school in the United States that expands employment and portable
			 career opportunities for the spouse; or
										(2)education prerequisites and a professional license or credential required, by a government or
			 government-sanctioned licensing body, for an occupation that expands
			 employment and portable career opportunities for the spouse.
										(b)DefinitionsIn this section, the following definitions apply:
										(1)Eligible spouse
											(A)In generalThe term eligible spouse means the spouse of a member of the Coast Guard who is serving on active duty and includes a
			 spouse who receives transitional compensation under section 1059 of title 10.
											(B)ExclusionThe term eligible spouse does not include a person who—
												(i)is married to, but legally separated from, a member of the Coast Guard under a court order or
			 statute of any State or territorial possession of the United States; or
												(ii)is eligible for tuition assistance as a member of the Armed Forces.
												(2)Portable careerThe term portable career includes an occupation that requires education, training, or both that results in a credential
			 that is recognized by an industry, profession, or specific type of
			 business.
										543.Youth sponsorship initiatives
									(a)In generalThe Commandant is authorized to establish, within any Coast Guard unit, an initiative to help
			 integrate into new surroundings the dependent children of members of the
			 Coast Guard who received permanent change of station orders.
									(b)Description of initiativeAn initiative established under subsection (a) shall—
										(1)provide for the involvement of a dependent child of a member of the Coast Guard in the dependent
			 child’s new Coast Guard community; and
										(2)primarily focus on preteen and teenaged children.
										(c)AuthorityIn carrying out an initiative under subsection (a), the Commandant may—
										(1)provide to a dependent child of a member of the Coast Guard information on youth programs and
			 activities available in the dependent child’s new Coast Guard community;
			 and
										(2)enter into agreements with nonprofit entities to provide youth programs and activities to such
			 child.
										IIICoast Guard child care
								551.DefinitionsIn this subchapter, the following definitions apply:
									(1)Child abuse and neglectThe term child abuse and neglect has the meaning given that term in section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note).
									(2)Child development center employeeThe term child development center employee means a civilian employee of the Coast Guard who is employed to work in a Coast Guard child
			 development center without regard to whether the employee is paid from
			 appropriated or nonappropriated funds.
									(3)Coast Guard child development centerThe term Coast Guard child development center means a facility on Coast Guard property or on property under the jurisdiction of the commander of
			 a Coast Guard unit at which child care services are provided for members
			 of the Coast Guard.
									(4)Competitive service positionThe term competitive service position means a position in the competitive service (as defined in section 2102 of title 5).
									(5)Family home daycareThe term family home daycare means home-based child care services provided for a member of the Coast Guard by an individual
			 who—
										(A)is certified by the Commandant as qualified to provide home-based child care services; and
										(B)provides home-based child care services on a regular basis in exchange for monetary compensation.
										553.Child development center standards and inspections
									(a)StandardsThe Commandant shall require each Coast Guard child development center to meet standards that the
			 Commandant considers appropriate to ensure the health, safety, and welfare
			 of the children and employees at the center.
									(b)InspectionsThe Commandant shall provide for regular and unannounced inspections of each Coast Guard child
			 development center to ensure compliance with this section.
									(c)National reporting
										(1)In generalThe Commandant shall maintain and publicize a means by which an individual can report, with respect
			 to a Coast Guard child development center or a family home daycare—
											(A)any suspected violation of—
												(i)standards established under subsection (a); or
												(ii)any other applicable law or standard;
												(B)suspected child abuse or neglect; or
											(C)any other deficiency.
											(2)Anonymous reportingThe Commandant shall ensure that an individual making a report pursuant to paragraph (1) may do so
			 anonymously if so desired by the individual.
										(3)ProceduresThe Commandant shall establish procedures for investigating reports made pursuant to paragraph (1).
										554.Child development center employees
									(a)Training
										(1)In generalThe Commandant shall establish a training program for Coast Guard child development center
			 employees and satisfactory completion of the training program shall be a
			 condition of employment for each employee of a Coast Guard child
			 development center.
										(2)Timing for new hiresThe Commandant shall require each employee of a Coast Guard child development center to complete
			 the training program established under paragraph (1) not later than 6
			 months after the date on which the employee is hired.
										(3)Minimum requirementsThe training program established under paragraph (1) shall include, at a minimum, instruction with
			 respect to—
											(A)early childhood development;
											(B)activities and disciplinary techniques appropriate to children of different ages;
											(C)child abuse and neglect prevention and detection; and
											(D)cardiopulmonary resuscitation and other emergency medical procedures.
											(4)Use of Department of Defense programsThe Commandant may use Department of Defense training programs, on a reimbursable or
			 nonreimbursable basis, for purposes of this subsection.
										(b)Training and curriculum specialists
										(1)Specialist requiredThe Commandant shall require that at least 1 employee at each Coast Guard child development center
			 be a specialist in training and curriculum development with appropriate
			 credentials and experience.
										(2)DutiesThe duties of the specialist described in paragraph (1) shall include—
											(A)special teaching activities;
											(B)daily oversight and instruction of other child care employees;
											(C)daily assistance in the preparation of lesson plans;
											(D)assisting with child abuse and neglect prevention and detection; and
											(E)advising the director of the center on the performance of the other child care employees.
											(3)Competitive serviceEach specialist described in paragraph (1) shall be an employee in a competitive service position.
										555.Parent partnerships with child development centers
									(a)Parent boards
										(1)FormationThe Commandant shall require that there be formed at each Coast Guard child development center a
			 board of parents, to be composed of parents of children attending the
			 center.
										(2)FunctionsEach board of parents formed under paragraph (1) shall—
											(A)meet periodically with the staff of the center at which the board is formed and the commander of
			 the unit served by the center, for the purpose of discussing problems and
			 concerns; and
											(B)be responsible, together with the staff of the center, for coordinating any parent participation
			 initiative established under subsection (b).
											(3)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to a board of parents formed
			 under paragraph (1).
										(b)Parent participation initiativeThe Commandant is authorized to establish a parent participation initiative at each Coast Guard
			 child development center to encourage and facilitate parent participation
			 in educational and related activities at the center..
				(b)Transfer of provisions
					(1)In general
						(A)Reimbursement for adoption expensesSection 514 of title 14, United States Code, is redesignated as section 541 and transferred to appear before
			 section 542 of such title, as added by subsection (a) of this section.
						(B)Child development servicesSection 515 of title 14, United States Code—
							(i)is redesignated as section 552 and transferred to appear after section 551 of such title, as added
			 by subsection (a) of this section; and
							(ii)is amended—
								(I)in subsection (b)(2)(B) by inserting and whether a family is participating in an initiative established under section 555(b) after family income;
								(II)by striking subsections (c) and (e); and
								(III)by redesignating subsection (d) as subsection (c).
								(C)Dependent school childrenSection 657 of title 14, United States Code—
							(i)is redesignated as section 544 and transferred to appear after section 543 of such title, as added
			 by subsection (a) of this section; and
							(ii)is amended in subsection (a) by striking Except as otherwise and all that follows through the Secretary may and inserting The Secretary may.
							(2)Conforming amendments
						(A)Part IThe analysis for part I of title 14, United States Code, is amended by inserting after the item
			 relating to chapter 13 the following:
							
								
									14.Coast Guard Family Support and Child Care531.
						(B)Chapter 13The analysis for chapter 13 of title 14, United States Code, is amended—
							(i)by striking the item relating to section 514; and
							(ii)by striking the item relating to section 515.
							(C)Chapter 14The analysis for chapter 14 of title 14, United States Code, as added by subsection (a) of this section, is amended by
			 inserting—
							(i)before the item relating to section 542 the following:
								
									
										541. Reimbursement for adoption expenses.;
							(ii)after the item relating to section 551 the following:
								
									
										552. Child development services.; and
							(iii)after the item relating to section 543 the following:
								
									
										544. Dependent school children..
							(D)Chapter 17The analysis for chapter 17 of title 14, United States Code, is amended by striking the item relating to section 657.
						(c)Commandant; general powersSection 93(a)(7) of title 14, United States Code, as amended by this Act, is further amended by inserting “, and to
			 eligible spouses as defined under section 542,” after “Coast Guard”.
				(d)Sense of Congress
					(1)In generalIt is the sense of Congress that the amount of funds appropriated for a fiscal year for operating
			 expenses related to Coast Guard child development services should not be
			 less than the amount of the child development center fee receipts
			 estimated to be collected by the Coast Guard during that fiscal year.
					(2)Child development center fee receipts definedIn this subsection, the term child development center fee receipts means fees paid by members of the Coast Guard for child care services provided at Coast Guard
			 child development centers.
					215.Mission need statement
				(a)In generalSection 569 of title 14, United States Code, is amended to read as follows:
					
						569.Mission need statement
							(a)In generalOn the date on which the President submits to Congress a budget for fiscal year 2016 under section 1105 of title 31, on the date on which the President submits to Congress a budget for fiscal year 2019
			 under such section, and every 4 years thereafter, the Commandant shall
			 submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate an integrated major acquisition mission need
			 statement.
							(b)DefinitionsIn this section, the following definitions apply:
								(1)Integrated major acquisition mission need statementThe term integrated major acquisition mission need statement means a document that—
									(A)identifies current and projected gaps in Coast Guard mission capabilities using mission hour
			 targets;
									(B)explains how each major acquisition program addresses gaps identified under subparagraph (A) if
			 funded at the levels provided for such program in the most recently
			 submitted capital investment plan; and
									(C)describes the missions the Coast Guard will not be able to achieve, by fiscal year, for each gap
			 identified under subparagraph (A).
									(2)Major acquisition programThe term major acquisition program has the meaning given that term in section 569a(e).
								(3)Capital investment planThe term capital investment plan means the plan required under section 663(a)(1)..
				(b)Clerical amendmentThe analysis for chapter 15 of title 14, United States Code, is amended by striking the item relating to section 569 and
			 inserting the following:
					
						
							569. Mission need statement..
				216.Transmission of annual Coast Guard authorization request
				(a)In generalTitle 14, United States Code, as amended by this Act, is further amended by inserting after section
			 662 the following:
					
						662a.Transmission of annual Coast Guard authorization request
							(a)In generalNot later than 30 days after the date on which the President submits to Congress a budget for a
			 fiscal year pursuant to section 1105 of title 31, the Secretary shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a Coast Guard authorization request with
			 respect to such fiscal year.
							(b)Coast Guard authorization request definedIn this section, the term Coast Guard authorization request means a proposal for legislation that, with respect to the Coast Guard for the relevant fiscal
			 year—
								(1)recommends end strengths for personnel for that fiscal year, as described in section 661;
								(2)recommends authorizations of appropriations for that fiscal year, including with respect to matters
			 described in section 662; and
								(3)addresses any other matter that the Secretary determines is appropriate for inclusion in a Coast
			 Guard authorization bill..
				(b)Clerical amendmentThe analysis for chapter 17 of title 14, United States Code, as amended by this Act, is further amended by inserting after the
			 item relating to section 662 the following:
					
						
							662a. Transmission of annual Coast Guard authorization request..
				217.Inventory of real property
				(a)In generalChapter 17 of title 14, United States Code, is amended by adding at the end the following:
					
						679.Inventory of real property
							(a)In generalNot later than September 30, 2015, the Commandant shall establish an inventory of all real
			 property, including submerged lands, under the control of the Coast Guard,
			 which shall include—
								(1)the size, the location, and any other appropriate description of each unit of such property;
								(2)an assessment of the physical condition of each unit of such property, excluding lands;
								(3)a determination of whether each unit of such property should be—
									(A)retained to fulfill a current or projected Coast Guard mission requirement; or
									(B)subject to divestiture; and
									(4)other information the Commandant considers appropriate.
								(b)Inventory maintenanceThe Commandant shall—
								(1)maintain the inventory required under subsection (a) on an ongoing basis; and
								(2)update information on each unit of real property included in such inventory not later than 30 days
			 after any change relating to the control of such property.
								(c)Recommendations to CongressNot later than March 30, 2016, and every 5 years thereafter, the Commandant shall submit to the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate a report that includes—
								(1)a list of all real property under the control of the Coast Guard and the location of such property
			 by property type;
								(2)recommendations for divestiture with respect to any units of such property; and
								(3)recommendations for consolidating any units of such property, including—
									(A)an estimate of the costs or savings associated with each recommended consolidation; and
									(B)a discussion of the impact that such consolidation would have on Coast Guard mission effectiveness..
				(b)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by adding at the end the
			 following:
					
						
							679. Inventory of real property..
				218.Retired service members and dependents serving on advisory committees
				(a)In generalChapter 17 of title 14, United States Code, as amended by this Act, is further amended by adding at the end
			 the following:
					
						680.Retired service members and dependents serving on advisory committeesA committee that—
							(1)advises or assists the Coast Guard with respect to a function that affects a member of the Coast
			 Guard or a dependent of such a member; and
							(2)includes in its membership a retired Coast Guard member or a dependent of such a retired member;
							shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C.
			 App.) solely because of such membership..
				(b)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by inserting after the
			 item relating to section 679 the following:
					
						
							680. Retired service members and dependents serving on advisory committees..
				219.Active duty for emergency augmentation of regular forcesSection 712(a) of title 14, United States Code, is amended by striking not more than 60 days in any 4-month period and.
			220.Acquisition workforce expedited hiring authoritySection 404(b) of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2951) is amended by striking 2015 and inserting 2017.
			221.Coast Guard administrative savings
				(a)Elimination of outdated and duplicative reports
					(1)Marine industry trainingSection 59 of title 14, United States Code, is amended—
						(A)by striking (a) In general.—The Commandant and inserting The Commandant; and
						(B)by striking subsection (b).
						(2)Operations and expendituresSection 651 of title 14, United States Code, and the item relating to such section in the analysis for chapter
			 17 of such title, are repealed.
					(3)Drug interdictionSection 103 of the Coast Guard Authorization Act of 1996 (14 U.S.C. 89 note), and the item relating to that section in the table of contents in section 2 of that Act,
			 are repealed.
					(4)National defenseSection 426 of the Maritime Transportation Security Act of 2002 (14 U.S.C. 2 note), and the item relating to that section in the table of contents in section 1(b) of that Act,
			 are repealed.
					(5)Living marine resourcesSection 4(b) of the Cruise Vessel Security and Safety Act of 2010 (16 U.S.C. 1828 note) is amended by adding at the end the following: “No report shall be required under this
			 subsection, including that no report shall be required under section 224
			 of the Coast Guard and Maritime Transportation Act of 2004 or section 804
			 of the Coast Guard and Maritime Transportation Act of 2006, for fiscal
			 years beginning after fiscal year 2014.”.
					(b)Consolidation and reform of reporting requirements
					(1)Marine safety
						(A)In generalSection 2116(d)(2)(B) of title 46, United States Code, is amended to read as follows:
							
								(B)on the program’s mission performance in achieving numerical measurable goals established under
			 subsection (b), including—
									(i)the number of civilian and military Coast Guard personnel assigned to marine safety positions; and
									(ii)an identification of marine safety positions that are understaffed to meet the workload required to
			 accomplish each activity included in the strategy and plans under
			 subsection (a); and.
						(B)Conforming amendmentSection 57 of title 14, United States Code, as amended by this Act, is further amended—
							(i)by striking subsection (e); and
							(ii)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g) respectively.
							(2)Minor constructionSection 656(d)(2) of title 14, United States Code, is amended to read as follows:
						
							(2)ReportNot later than the date on which the President submits to Congress a budget under section 1105 of title 31 each year, the Secretary shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report describing
			 each project carried out under paragraph (1), in the most recently
			 concluded fiscal year, for which the amount expended under such paragraph
			 for such project was more than $1,000,000. If no such project was carried
			 out during a fiscal year, no report under this paragraph shall be required
			 with respect to that fiscal year..
					222.Technical corrections to title 14Title 14, United States Code, as amended by this Act, is further amended—
				(1)in section 93(b)(1) by striking Notwithstanding subsection (a)(14) and inserting Notwithstanding subsection (a)(13); and
				(2)in section 197(b) by striking of Homeland Security.
				223.Multiyear procurement authority for Offshore Patrol CuttersIn fiscal year 2015 and each fiscal year thereafter, the Secretary of the department in which the
			 Coast Guard is operating may enter into, in accordance with section 2306b of title 10, United States Code, multiyear contracts for the procurement of Offshore Patrol
			 Cutters and associated equipment.
			224.Maintaining Medium Endurance Cutter mission capabilityNot later than 120 days after the date of enactment of this Act, the Secretary of the department in
			 which the Coast Guard is operating shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 that includes—
				(1)a schedule and plan for decommissioning, not later than September 30, 2029, each of the 210-foot,
			 Reliance-Class Cutters operated by the Coast Guard on the date of
			 enactment of this Act;
				(2)a schedule and plan for enhancing the maintenance or extending the service life of each of the
			 270-foot, Famous-Class Cutters operated by the Coast Guard on the date of
			 enactment of this Act—
					(A)to maintain the capability of the Coast Guard to carry out sea-going missions with respect to such
			 Cutters at the level of capability existing on September 30, 2013; and
					(B)for the period beginning on the date of enactment of this Act and ending on the date on which the
			 final Offshore Patrol Cutter is scheduled to be commissioned under
			 paragraph (4);
					(3)an identification of the number of Offshore Patrol Cutters capable of sea state 5 operations that,
			 if 8 National Security Cutters are commissioned, are necessary to return
			 the sea state 5 operating capability of the Coast Guard to the level of
			 capability that existed prior to the decommissioning of the first High
			 Endurance Cutter in fiscal year 2011;
				(4)a schedule and plan for commissioning the number of Offshore Patrol Cutters identified under
			 paragraph (3); and
				(5)a schedule and plan for commissioning, not later than September 30, 2034, a number of Offshore
			 Patrol Cutters not capable of sea state 5 operations that is equal to—
					(A)25; less
					(B)the number of Offshore Patrol Cutters identified under paragraph (3).
					225.Aviation capability in the Great Lakes regionThe Secretary of the department in which the Coast Guard is operating may—
				(1)request and accept through a direct military-to-military transfer under section 2571 of title 10, United States Code, such H–60 helicopters as may be necessary to establish a
			 year-round operational capability in the Coast Guard’s Ninth District; and
				(2)use funds provided under section 101 of this Act to convert such helicopters to Coast Guard MH–60T
			 configuration.
				226.Gaps in writings on Coast Guard historyNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall submit to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a report on any gaps that exist in writings on
			 the history of the Coast Guard. The report shall address, at a minimum,
			 operations, broad topics, and biographies with respect to the Coast Guard.
			227.Officer evaluation reports
				(a)Assessment requiredNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall provide to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a written assessment of the Coast Guard’s officer
			 evaluation reporting system.
				(b)Contents of assessmentThe assessment required under subsection (a) shall include, at a minimum, an analysis of—
					(1)the extent to which the Coast Guard’s officer evaluation reports differ in length, form, and
			 content from the officer fitness reports used by the Navy and other
			 branches of the Armed Forces;
					(2)the extent to which differences determined pursuant to paragraph (1) are the result of inherent
			 differences between—
						(A)the Coast Guard and the Navy; and
						(B)the Coast Guard and other branches of the Armed Forces;
						(3)the feasibility of more closely aligning and conforming the Coast Guard’s officer evaluation
			 reports with the officer fitness reports of the Navy and other branches of
			 the Armed Forces; and
					(4)the costs and benefits of the alignment and conformity described in paragraph (3), including with
			 respect to—
						(A)Coast Guard administrative efficiency;
						(B)fairness and equity for Coast Guard officers; and
						(C)carrying out the Coast Guard’s statutory mission of defense readiness, including when operating as
			 a service in the Navy.
						228.Improved safety information for vesselsNot later than 1 year after the date of enactment of this Act, the Secretary of the department in
			 which the Coast Guard is operating shall establish a process that allows
			 an operator of a marine exchange or other non-Federal vessel traffic
			 information service to use the automatic identification system to transmit
			 weather, ice, and other important navigation safety information to
			 vessels.
			229.E–LORAN
				(a)In generalThe Secretary of the department in which the Coast Guard is operating may not carry out activities
			 related to the dismantling or disposal of infrastructure that supported
			 the former LORAN system until the later of—
					(1)the date that is 1 year after the date of enactment of this Act; or
					(2)the date on which the Secretary provides to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate notice of a determination by the Secretary
			 that such infrastructure is not required to provide a positioning,
			 navigation, and timing system to provide redundant capability in the event
			 GPS signals are disrupted.
					(b)ExceptionSubsection (a) does not apply to activities necessary for the safety of human life.
				(c)AgreementsThe Secretary may enter into cooperative agreements, contracts, and other agreements with Federal
			 entities and other public or private entities, including academic
			 entities, to develop a positioning, navigation, and timing system,
			 including an enhanced LORAN system, to provide redundant capability in the
			 event GPS signals are disrupted.
				230.Analysis of resource deficiencies with respect to maritime border security
				(a)In generalNot later than 120 days after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall provide to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure and the
			 Committee on Homeland Security of the House of Representatives a report
			 describing any Coast Guard resource deficiencies related to—
					(1)securing maritime borders with respect to the Great Lakes and the coastal areas of the Southeastern
			 and Southwestern United States, including with respect to Florida,
			 California, Puerto Rico, and the United States Virgin Islands;
					(2)patrolling and monitoring maritime approaches to the areas described in paragraph (1); and
					(3)patrolling and monitoring relevant portions of the Western Hemisphere Drug Transit Zone.
					(b)ScopeIn preparing the report under subsection (a), the Commandant shall consider, at a minimum—
					(1)the Coast Guard’s statutory missions with respect to migrant interdiction, drug interdiction,
			 defense readiness, living marine resources, and ports, waterways, and
			 coastal security;
					(2)whether Coast Guard missions are being executed to meet national performance targets set under the
			 National Drug Control Strategy;
					(3)the number and types of cutters and other vessels required to effectively execute Coast Guard
			 missions;
					(4)the number and types of aircraft, including unmanned aircraft, required to effectively execute
			 Coast Guard missions;
					(5)the number of assets that require upgraded sensor and communications systems to effectively execute
			 Coast Guard missions;
					(6)the Deployable Specialized Forces required to effectively execute Coast Guard missions; and
					(7)whether additional shoreside facilities are required to accommodate Coast Guard personnel and
			 assets in support of Coast Guard missions.
					231.Modernization of National Distress and Response System
				(a)ReportNot later than 60 days after the date of enactment of this Act, the Secretary of the department in
			 which the Coast Guard is operating shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 on the implementation of the Rescue 21 project in Alaska and in Coast
			 Guard sectors Upper Mississippi River, Lower Mississippi River, and Ohio
			 River Valley.
				(b)ContentsThe report required under subsection (a) shall—
					(1)describe what improvements are being made to the distress response system in the areas specified in
			 subsection (a), including information on which areas will receive digital
			 selective calling and direction finding capability;
					(2)describe the impediments to installing digital selective calling and direction finding capability
			 in areas where such technology will not be installed;
					(3)identify locations in the areas specified in subsection (a) where communication gaps will continue
			 to present a risk to mariners after completion of the Rescue 21 project;
					(4)include a list of all reported marine accidents, casualties, and fatalities occurring in the
			 locations identified under paragraph (3) since 1990; and
					(5)provide an estimate of the costs associated with installing the technology necessary to close
			 communication gaps in the locations identified under paragraph (3).
					232.Report reconciling maintenance and operational priorities on the Missouri RiverNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall submit to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a report that outlines a course of action to
			 reconcile general maintenance priorities for cutters with operational
			 priorities on the Missouri River.
			233.Maritime Search and Rescue Assistance Policy assessment
				(a)In generalThe Commandant of the Coast Guard shall assess the Maritime Search and Rescue Assistance Policy as
			 it relates to State and local responders.
				(b)ScopeThe assessment under subsection (a) shall consider, at a minimum—
					(1)the extent to which Coast Guard search and rescue coordinators have entered into domestic search
			 and rescue agreements with State and local responders under the National
			 Search and Rescue Plan;
					(2)whether the domestic search and rescue agreements include the Maritime Search and Rescue Assistance
			 Policy; and
					(3)the extent to which Coast Guard sectors coordinate with 911 emergency centers, including ensuring
			 the dissemination of appropriate maritime distress check-sheets.
					(c)ReportNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall submit a report on the assessment under subsection (a) to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives.
				IIIShipping and Navigation
			301.RepealChapter 555 of title 46, United States Code, is amended—
				(1)by repealing section 55501;
				(2)by redesignating section 55502 as section 55501; and
				(3)in the analysis by striking the items relating to sections 55501 and 55502 and inserting the
			 following:
					
						
							55501. United States Committee on the Marine Transportation System..
				302.Donation of historical propertySection 51103 of title 46, United States Code, is amended by adding at the end the following:
				
					(e)Donation for historical purposes
						(1)In generalThe Secretary may convey the right, title, and interest of the United States Government in any
			 property administered by the Maritime Administration, except real estate
			 or vessels, if—
							(A)the Secretary determines that such property is not needed by the Maritime Administration; and
							(B)the recipient—
								(i)is a nonprofit organization, a State, or a political subdivision of a State;
								(ii)agrees to hold the Government harmless for any claims arising from exposure to hazardous materials,
			 including asbestos, polychlorinated biphenyls, or lead paint, after
			 conveyance of the property;
								(iii)provides a description and explanation of the intended use of the property to the Secretary for
			 approval;
								(iv)has provided to the Secretary proof, as determined by the Secretary, of resources sufficient to
			 accomplish the intended use provided under clause (iii) and to maintain
			 the property;
								(v)agrees that when the recipient no longer requires the property, the recipient shall—
									(I)return the property to the Secretary, at the recipient’s expense and in the same condition as
			 received except for ordinary wear and tear; or
									(II)subject to the approval of the Secretary, retain, sell, or otherwise dispose of the property in a
			 manner consistent with applicable law; and
									(vi)agrees to any additional terms the Secretary considers appropriate.
								(2)ReversionThe Secretary shall include in any conveyance under this subsection terms under which all right,
			 title, and interest conveyed by the Secretary shall revert to the
			 Government if the Secretary determines the property has been used other
			 than as approved by the Secretary under paragraph (1)(B)(iii)..
			303.Small shipyardsSection 54101(i) of title 46, United States Code, is amended by striking 2009 through 2013 and inserting 2015 through 2017.
			304.Drug testing reportingSection 7706 of title 46, United States Code, is amended—
				(1)in subsection (a), by inserting an applicant for employment by a Federal agency, after Federal agency,; and
				(2)in subsection (c), by—
					(A)inserting or an applicant for employment by a Federal agency after an employee; and
					(B)striking the employee. and inserting the employee or the applicant..
					305.Opportunities for sea service veterans
				(a)Endorsements for veteransSection 7101 of title 46, United States Code, is amended by adding at the end the following:
					
						(j)The Secretary may issue a license under this section in a class under subsection (c) to an
			 applicant that—
							(1)has at least 3 months of qualifying service on vessels of the uniformed services (as that term is
			 defined in section 101(a) of title 10) of appropriate tonnage or horsepower within the 7-year period immediately preceding
			 the date of application; and
							(2)satisfies all other requirements for such a license..
				(b)Sea service letters
					(1)In generalTitle 14, United States Code, is amended by inserting after section 427 the following:
						
							428.Sea service letters
								(a)In generalThe Secretary shall provide a sea service letter to a member or former member of the Coast Guard
			 who—
									(1)accumulated sea service on a vessel of the armed forces (as such term is defined in section 101(a) of title 10); and
									(2)requests such letter.
									(b)DeadlineNot later than 30 days after receiving a request for a sea service letter from a member or former
			 member of the Coast Guard under subsection (a), the Secretary shall
			 provide such letter to such member or former member if such member or
			 former member satisfies the requirement under subsection (a)(1)..
					(2)Clerical amendmentThe analysis for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 427 the following:
						
							
								428. Sea service letters..
					(c)Crediting of United States Armed Forces service, training, and qualifications
					(1)Maximizing creditabilityThe Secretary of the department in which the Coast Guard is operating, in implementing United
			 States merchant mariner license, certification, and document laws and the
			 International Convention on Standards of Training, Certification and
			 Watchkeeping for Seafarers, 1978, shall maximize the extent to which
			 United States Armed Forces service, training, and qualifications are
			 creditable toward meeting the requirements of such laws and such
			 Convention.
					(2)NotificationNot later than 90 days after the date of enactment of this Act, the Secretary shall notify the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate on the steps taken to implement this subsection.
					(d)Merchant Marine Post-Service Career OpportunitiesNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard
			 shall take steps to promote better awareness, on an ongoing basis, among
			 Coast Guard personnel regarding post-service use of Coast Guard training,
			 education, and practical experience in satisfaction of requirements for
			 merchant mariner credentials under section 11.213 of title 46, Code of Federal Regulations.
				306.Clarification of high-risk watersSection 55305(e) of title 46, United States Code, is amended—
				(1)in paragraph (1)—
					(A)by striking provide armed personnel aboard and inserting reimburse, subject to the availability of appropriations, the owners or operators of; and
					(B)by inserting for the cost of providing armed personnel aboard such vessels before if; and
					(2)by striking paragraphs (2) and (3) and inserting the following:
					
						(2)In this subsection, the term high-risk waters means waters so designated by the Commandant of the Coast Guard in the maritime security directive
			 issued by the Commandant and in effect on the date on which an applicable
			 voyage begins, if the Secretary of Transportation—
							(A)determines that an act of piracy occurred in the 12-month period preceding the date the voyage
			 begins; or
							(B)in such period, issued an advisory warning that an act of piracy is possible in such waters..
				307.Technical corrections
				(a)Title 46Section 2116(b)(1)(D) of title 46, United States Code, is amended by striking section 93(c) and inserting section 93(c) of title 14.
				(b)Coast Guard and Maritime Transportation Act of 2006Section 304(a) of the Coast Guard and Maritime Transportation Act of 2006 (Public Law 109–241; 33 U.S.C. 1503 note) is amended by inserting and from before the United States.
				(c)Deepwater Port Act of 1974Section 4(i) of the Deepwater Port Act of 1974 (33 U.S.C. 1503(i)) is amended by inserting or that will supply after be supplied with.
				308.Report
				Not later than 1 year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the number
			 of jobs, including vessel construction and vessel operating jobs, that
			 would be created in the United States maritime industry each year in 2015
			 through 2025 if liquified natural gas exported from the United States were
			 required to be carried—
				(1)before December 31, 2018, on vessels documented under the laws of the United States; and
				(2)on and after such date, on vessels documented under the laws of the United States and constructed
			 in the United States.
				309.Fishing safety grant programs
				(a)Fishing safety training grant programSection 4502(i)(4) of title 46, United States Code, is amended by striking 2010 through 2014 and inserting 2015 through 2017.
				(b)Fishing safety research grant programSection 4502(j)(4) of title 46, United States Code, is amended by striking 2010 through 2014 and inserting 2015 through 2017.
				310.Establishment of Merchant Marine Personnel Advisory Committee
				(a)EstablishmentChapter 81 of title 46, United States Code, is amended by adding at the end the following:
					
						8108.Merchant Marine Personnel Advisory Committee
							(a)EstablishmentThe Secretary shall establish a Merchant Marine Personnel Advisory Committee (in this section
			 referred to as the Committee). The Committee—
								(1)shall act solely in an advisory capacity to the Secretary through the Commandant of the Coast Guard
			 on matters relating to personnel in the United States merchant marine,
			 including training, qualifications, certification, documentation, and
			 fitness standards, and other matters as assigned by the Commandant;
								(2)shall review and comment on proposed Coast Guard regulations and policies relating to personnel in
			 the United States merchant marine, including training, qualifications,
			 certification, documentation, and fitness standards;
								(3)may be given special assignments by the Secretary and may conduct studies, inquiries, workshops,
			 and fact finding in consultation with individuals and groups in the
			 private sector and with State or local governments;
								(4)shall advise, consult with, and make recommendations reflecting its independent judgment to the
			 Secretary;
								(5)shall meet not less than twice each year; and
								(6)may make available to Congress recommendations that the Committee makes to the Secretary.
								(b)Membership
								(1)In generalThe Committee shall consist of not more than 19 members who are appointed by and serve terms of a
			 duration determined by the Secretary. Before filling a position on the
			 Committee, the Secretary shall publish a notice in the Federal Register
			 soliciting nominations for membership on the Committee.
								(2)Required membersSubject to paragraph (3), the Secretary shall appoint as members of the Committee—
									(A)9 United States citizens with active licenses or certificates issued under chapter 71 or merchant
			 mariner documents issued under chapter 73, including—
										(i)3 deck officers who represent the viewpoint of merchant marine deck officers, of whom—
											(I)2 shall be licensed for oceans any gross tons;
											(II)1 shall be licensed for inland river route with a limited or unlimited tonnage;
											(III)2 shall have a master’s license or a master of towing vessels license;
											(IV)1 shall have significant tanker experience; and
											(V)to the extent practicable—
												(aa)1 shall represent the viewpoint of labor; and
												(bb)another shall represent a management perspective;
												(ii)3 engineering officers who represent the viewpoint of merchant marine engineering officers, of
			 whom—
											(I)2 shall be licensed as chief engineer any horsepower;
											(II)1 shall be licensed as either a limited chief engineer or a designated duty engineer; and
											(III)to the extent practicable—
												(aa)1 shall represent a labor viewpoint; and
												(bb)another shall represent a management perspective;
												(iii)2 unlicensed seamen, of whom—
											(I)1 shall represent the viewpoint of able-bodied seamen; and
											(II)another shall represent the viewpoint of qualified members of the engine department; and
											(iv)1 pilot who represents the viewpoint of merchant marine pilots;
										(B)6 marine educators, including—
										(i)3 marine educators who represent the viewpoint of maritime academies, including—
											(I)2 who represent the viewpoint of State maritime academies and are jointly recommended by such State
			 maritime academies; and
											(II)1 who represents either the viewpoint of the State maritime academies or the United States Merchant
			 Marine Academy; and
											(ii)3 marine educators who represent the viewpoint of other maritime training institutions, 1 of whom
			 shall represent the viewpoint of the small vessel industry;
										(C)2 individuals who represent the viewpoint of shipping companies employed in ship operation
			 management; and
									(D)2 members who are appointed from the general public.
									(3)ConsultationThe Secretary shall consult with the Secretary of Transportation in making an appointment under
			 paragraph (2)(B)(i)(II).
								(c)Chairman and Vice ChairmanThe Secretary shall designate one member of the Committee as the Chairman and one member of the
			 Committee as the Vice Chairman. The Vice Chairman shall act as Chairman in
			 the absence or incapacity of the Chairman, or in the event of a vacancy in
			 the office of the Chairman.
							(d)SubcommitteesThe Committee may establish and disestablish subcommittees and working groups for any purpose
			 consistent with this section, subject to conditions imposed by the
			 Committee. Members of the Committee and additional persons drawn from the
			 general public may be assigned to such subcommittees and working groups.
			 Only Committee members may chair subcommittee or working groups.
							(e)TerminationThe Committee shall terminate on September 30, 2020..
				(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:
					
						
							8108. Merchant Marine Personnel Advisory Committee..
				311.Travel and subsistence costs for prevention services
				(a)Title 46, United States CodeSection 2110 of title 46, United States Code, is amended—
					(1)by amending subsection (b) to read as follows:
						
							(b)
								(1)In addition to the collection of fees and charges established under subsection (a), in providing a
			 service or thing of value under this subtitle the Secretary may accept
			 in-kind transportation, travel, and subsistence.
								(2)The value of in-kind transportation, travel, and subsistence accepted under this paragraph may not
			 exceed applicable per diem rates set forth in regulations prescribed under section 464 of title 37.; and
					(2)in subsection (c), by striking subsections (a) and (b), and inserting subsection (a),.
					(b)Title 14, United States CodeSection 664 of title 14, United States Code, is amended by redesignating subsections (e) though (g) as
			 subsections (f) through (h), respectively, and by inserting after
			 subsection (d) the following:
					
						(e)
							(1)In addition to the collection of fees and charges established under this section, in the provision
			 of a service or thing of value by the Coast Guard the Secretary may accept
			 in-kind transportation, travel, and subsistence.
							(2)The value of in-kind transportation, travel, and subsistence accepted under this paragraph may not
			 exceed applicable per diem rates set forth in regulations prescribed under section 464 of title 37.
							.
				(c)LimitationThe Secretary of the Department in which the Coast Guard is operating may not accept in-kind
			 transportation, travel, or subsistence under section 664(e) of title 14, United States Code, or section 2110(d)(4) of title 46, United States Code, as amended by this section, until the Commandant of the Coast
			 Guard—
					(1)amends the Standards of Ethical Conduct for members and employees of the Coast Guard to include
			 regulations governing the acceptance of in-kind reimbursements; and
					(2)notifies the Committee on Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives of the
			 amendments made under paragraph (1).
					312.Prompt intergovernmental notice of marine casualtiesSection 6101 of title 46, United States Code, is amended—
				(1)by inserting after subsection (b) the following:
					
						(c)Notice to State and tribal governmentsNot later than 24 hours after receiving a notice of a major marine casualty under this section, the
			 Secretary shall notify each State or federally recognized Indian tribe
			 that is, or may reasonably be expected to be, affected by such marine
			 casualty.;
				(2)in subsection (h)—
					(A)by striking (1); and
					(B)by redesignating subsection (h)(2) as subsection (i) of section 6101, and in such subsection—
						(i)by striking paragraph, and inserting section,; and
						(ii)by redesignating subparagraphs (A) through (D) as paragraphs (1) through (4); and
						(3)by redesignating the last subsection as subsection (j).
				313.Area Contingency PlansSection 311(j)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)(4)) is amended—
				(1)in subparagraph (A), by striking qualified personnel of Federal, State, and local agencies. and inserting “qualified—
					
						(i)personnel of Federal, State, and local agencies; and
						(ii)members of federally recognized Indian tribes, where applicable.;
				(2)in subparagraph (B)(ii)—
					(A)by striking and local and inserting , local, and tribal; and
					(B)by striking wildlife; and inserting wildlife, including advance planning with respect to the closing and reopening of fishing areas
			 following a discharge;;
					(3)in subparagraph (B)(iii), by striking and local and inserting , local, and tribal; and
				(4)in subparagraph (C)—
					(A)in clause (iv), by striking and Federal, State, and local agencies and inserting , Federal, State, and local agencies, and tribal governments;
					(B)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively; and
					(C)by inserting after clause (vi) the following:
						
							(vii)include a framework for advance planning and decisionmaking with respect to the closing and
			 reopening of fishing areas following a discharge, including protocols and
			 standards for the closing and reopening of fishing areas;.
					314.International ice patrol reform
				(a)In generalChapter 803 of title 46, United States Code, is amended—
					(1)in section 80301, by adding at the end the following:
						
							(c)PaymentsPayments received pursuant to subsection (b)(1) shall be credited to the appropriation for
			 operating expenses of the Coast Guard.;
					(2)in section 80302—
						(A)in subsection (b), by striking An ice patrol vessel and inserting The ice patrol;
						(B)in subsection (c)(1), by striking An ice patrol vessel and inserting The ice patrol; and
						(C)in the first sentence of subsection (d), by striking vessels and inserting aircraft; and
						(3)by adding at the end the following:
						
							80304.Limitation on ice patrol dataNotwithstanding sections 80301 and 80302, data collected by an ice patrol conducted by the Coast
			 Guard under this chapter may not be disseminated to a vessel unless such
			 vessel is—
								(1)documented under the laws of the United States; or
								(2)documented under the laws of a foreign country that made the payment or contribution required under
			 section 80301(b) for the year preceding the year in which the data is
			 collected..
					(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:
					
						
							80304. Limitation on ice patrol data..
				(c)Effective dateThis section shall take effect on January 1, 2017.
				315.Offshore supply vessel third-party inspectionSection 3316 of title 46, United States Code, is amended by redesignating subsection (f) as subsection (g), and
			 by inserting after subsection (e) the following:
				
					(f)
						(1)Upon request of an owner or operator of an offshore supply vessel, the Secretary shall delegate the
			 authorities set forth in paragraph (1) of subsection (b) with respect to
			 such vessel to a classification society to which a delegation is
			 authorized under that paragraph. A delegation by the Secretary under this
			 subsection shall be used for any vessel inspection and examination
			 function carried out by the Secretary, including the issuance of
			 certificates of inspection and all other related documents.
						(2)If the Secretary determines that a certificate of inspection or related document issued under
			 authority delegated under paragraph (1) of this subsection with respect to
			 a vessel has reduced the operational safety of that vessel, the Secretary
			 may terminate the certificate or document, respectively.
						(3)Not later than 2 years after the date of the enactment of the Howard Coble Coast Guard and Maritime Transportation Act of 2014, and for each year of the subsequent 2-year period, the Secretary shall provide to the Committee
			 on Transportation and Infrastructure of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate a
			 report describing—
							(A)the number of vessels for which a delegation was made under paragraph (1);
							(B)any savings in personnel and operational costs incurred by the Coast Guard that resulted from the
			 delegations; and
							(C)based on measurable marine casualty and other data, any impacts of the delegations on the
			 operational safety of vessels for which the delegations were made, and on
			 the crew on those vessels..
			316.WatchesSection 8104 of title 46, United States Code, is amended—
				(1)in subsection (d), by striking coal passers, firemen, oilers, and water tenders and inserting and oilers; and
				(2)in subsection (g)(1), by striking (except the coal passers, firemen, oilers, and water tenders).
				317.Coast Guard response plan requirements
				(a)Vessel response plan contentsThe Secretary of the department in which the Coast Guard is operating shall require that each
			 vessel response plan prepared for a mobile offshore drilling unit includes
			 information from the facility response plan prepared for the mobile
			 offshore drilling unit regarding the planned response to a worst case
			 discharge, and to a threat of such a discharge.
				(b)DefinitionsIn this section:
					(1)Mobile offshore drilling unitThe term mobile offshore drilling unit has the meaning given that term in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701).
					(2)Response planThe term response plan means a response plan prepared under section 311(j) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)).
					(3)Worst case dischargeThe term worst case discharge has the meaning given that term under section 311(a) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)).
					(c)Rule of constructionNothing in this section shall be construed to require the Coast Guard to review or approve a
			 facility response plan for a mobile offshore drilling unit.
				318.Regional Citizens’ Advisory CouncilSection 5002(k)(3) of the Oil Pollution Act of 1990 (33 U.S.C. 2732(k)(3)) is amended by striking not more than $1,000,000 and inserting not less than $1,400,000.
			319.Uninspected passenger vessels in the United States Virgin Islands
				(a)In GeneralSection 4105 of title 46, United States Code, is amended—
					(1)by redesignating subsection (b) as subsection (c); and
					(2)by inserting after subsection (a) the following:
						
							(b)
								(1)In applying this title with respect to an uninspected vessel of less than 24 meters overall in
			 length that carries passengers to or from a port in the United States
			 Virgin Islands, the Secretary shall substitute 12 passengers for 6 passengers each place it appears in section 2101(42) if the Secretary determines that the vessel complies
			 with, as applicable to the vessel—
									(A)the Code of Practice for the Safety of Small Commercial Motor Vessels (commonly referred to as the Yellow Code), as published by the U.K. Maritime and Coastguard Agency and in effect on January 1, 2014; or
									(B)the Code of Practice for the Safety of Small Commercial Sailing Vessels (commonly referred to as
			 the Blue Code), as published by such agency and in effect on such date.
									(2)If the Secretary establishes standards to carry out this subsection—
									(A)such standards shall be identical to those established in the Codes of Practice referred to in
			 paragraph (1); and
									(B)on any dates before the date on which such standards are in effect, the Codes of Practice referred
			 to in paragraph (1) shall apply with respect to the vessels referred to in
			 paragraph (1)..
					(b)Technical correctionSection 4105(c) of title 46, United States Code, as redesignated by subsection (a)(1) of this section, is amended
			 by striking Within twenty-four months of the date of enactment of this subsection, the and inserting The.
				320.Treatment of abandoned seafarers
				(a)In generalChapter 111 of title 46, United States Code, is amended by adding at the end the following:
					
						11113.Treatment of abandoned seafarers
							(a)Abandoned Seafarers Fund
								(1)EstablishmentThere is established in the Treasury a separate account to be known as the Abandoned Seafarers
			 Fund.
								(2)Authorized usesAmounts in the Fund may be appropriated to the Secretary for use—
									(A)to pay necessary support of a seafarer—
										(i)who—
											(I)was paroled into the United States under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)), or for whom the Secretary has requested parole under such section; and
											(II)is involved in an investigation, reporting, documentation, or adjudication of any matter that is
			 related to the administration or enforcement of law by the Coast Guard; or
											(ii)who—
											(I)is physically present in the United States;
											(II)the Secretary determines was abandoned in the United States; and
											(III)has not applied for asylum under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.); and
											(B)to reimburse a vessel owner or operator for the costs of necessary support of a seafarer who has
			 been paroled into the United States to facilitate an investigation,
			 reporting, documentation, or adjudication of any matter that is related to
			 the administration or enforcement of law by the Coast Guard, if—
										(i)the vessel owner or operator is not convicted of a criminal offense related to such matter; or
										(ii)the Secretary determines that reimbursement is appropriate.
										(3)Crediting of amounts to fund
									(A)In generalExcept as provided in subparagraph (B), there shall be credited to the Fund the following:
										(i)Penalties deposited in the Fund under section 9 of the Act to Prevent Pollution from Ships (33 U.S.C. 1908).
										(ii)Amounts reimbursed or recovered under subsection (c).
										(B)LimitationAmounts may be credited to the Fund under subparagraph (A) only if the unobligated balance of the
			 Fund is less than $5,000,000.
									(4)Report requiredOn the date on which the President submits each budget for a fiscal year pursuant to section 1105 of title 31, the Secretary shall submit to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report that describes—
									(A)the amounts credited to the Fund under paragraph (2) for the preceding fiscal year; and
									(B)amounts in the Fund that were expended for the preceding fiscal year.
									(b)LimitationNothing in this section shall be construed—
								(1)to create a private right of action or any other right, benefit, or entitlement to necessary
			 support for any person; or
								(2)to compel the Secretary to pay or reimburse the cost of necessary support.
								(c)Reimbursement; recovery
								(1)In generalA vessel owner or operator shall reimburse the Fund an amount equal to the total amount paid from
			 the Fund for necessary support of a seafarer, if—
									(A)the vessel owner or operator—
										(i)during the course of an investigation, reporting, documentation, or adjudication of any matter
			 under this Act that the Coast Guard referred to a United States attorney
			 or the Attorney General, fails to provide necessary support of a seafarer
			 who was paroled into the United States to facilitate the investigation,
			 reporting, documentation, or adjudication; and
										(ii)subsequently is—
											(I)convicted of a criminal offense related to such matter; or
											(II)required to reimburse the Fund pursuant to a court order or negotiated settlement related to such
			 matter; or
											(B)the vessel owner or operator abandons a seafarer in the United States, as determined by the
			 Secretary based on substantial evidence.
									(2)EnforcementIf a vessel owner or operator fails to reimburse the Fund under paragraph (1) within 60 days after
			 receiving a written, itemized description of reimbursable expenses and a
			 demand for payment, the Secretary may—
									(A)proceed in rem against the vessel on which the seafarer served in the Federal district court for
			 the district in which the vessel is found; and
									(B)withhold or revoke the clearance required under section 60105 for the vessel and any other vessel
			 operated by the same operator (as that term is defined in section 2(9)(a)
			 of the Act to Prevent Pollution from Ships (33 U.S.C. 1901(9)(a)) as the
			 vessel on which the seafarer served.
									(3)Obtaining clearanceA vessel may obtain clearance from the Secretary after it is withheld or revoked under paragraph
			 (2)(B) if the vessel owner or operator—
									(A)reimburses the Fund the amount required under paragraph (1); or
									(B)provides a bond, or other evidence of financial responsibility, sufficient to meet the amount
			 required to be reimbursed under paragraph (1).
									(4)Notification requiredThe Secretary shall notify the vessel at least 72 hours before taking any action under paragraph
			 (2)(B).
								(d)DefinitionsIn this section:
								(1)Abandons; abandonedEach of the terms abandons and abandoned means—
									(A)a vessel owner’s or operator’s unilateral severance of ties with a seafarer; or
									(B)a vessel owner’s or operator’s failure to provide necessary support of a seafarer.
									(2)FundThe term Fund means the Abandoned Seafarers Fund established under this section.
								(3)Necessary supportThe term necessary support means normal wages and expenses the Secretary considers reasonable for lodging, subsistence,
			 clothing, medical care (including hospitalization), repatriation, and any
			 other support the Secretary considers to be appropriate.
								(4)SeafarerThe term seafarer means an alien crew member who is employed or engaged in any capacity on board a vessel subject to
			 the jurisdiction of the United States.
								(5)Vessel subject to the jurisdiction of the United StatesThe term vessel subject to the jurisdiction of the United States has the meaning given that term in section 70502(c), except that it does not include a vessel that
			 is—
									(A)owned, or operated under a bareboat charter, by the United States, a State or political subdivision
			 thereof, or a foreign nation; and
									(B)not engaged in commerce..
				(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:
					
						
							11113. Treatment of abandoned seafarers..
				(c)Conforming amendmentSection 9 of the Act to Prevent Pollution from Ships (33 U.S.C. 1908) is amended by adding at the end the following:
					
						(g)Any penalty collected under subsection (a) or (b) that is not paid under that subsection to the
			 person giving information leading to the conviction or assessment of such
			 penalties shall be deposited in the Abandoned Seafarers Fund established
			 under section 11113 of title 46, United States Code..
				321.Enforcement
				(a)In GeneralSection 55305(d) of title 46, United States Code, is amended—
					(1)by amending paragraph (1) to read as follows:
						
							(1)Each department or agency that has responsibility for a program under this section shall administer
			 that program consistent with this section and any regulations and guidance
			 issued by the Secretary of Transportation concerning this section.;
					(2)by redesignating paragraph (2) as paragraph (3), and by inserting after paragraph (1) the
			 following:
						
							(2)
								(A)The Secretary shall have exclusive authority for determining the applicability of this section to a
			 program of a Federal department or agency.
								(B)The head of a Federal department or agency shall request the Secretary to determine the
			 applicability of this section to a program of such department or agency if
			 the department or agency is uncertain of such applicability. Not later
			 than 30 days after receiving such a request, the Secretary shall make such
			 determination.
								(C)Subparagraph (B) shall not be construed to limit the authority of the Secretary to make a
			 determination regarding the applicability of this section to a program
			 administered by a Federal department or agency.
								(D)A determination made by the Secretary under this paragraph regarding a program shall remain in
			 effect until the Secretary determines that this section no longer applies
			 to such program.;
					(3)in paragraph (3), as so redesignated, by amending subparagraph (A) to read as follows:
						
							(A)shall conduct an annual review of the administration of programs subject to the requirements of
			 this section to determine compliance with the requirements of this
			 section;; and
					(4)by adding at the end the following:
						
							(4)On the date on which the President submits to Congress a budget pursuant to section 1105 of title 31, the Secretary shall make available on the Internet website of the Department of
			 Transportation a report that—
								(A)lists the programs that were subject to determinations made by the Secretary under paragraph (2) in
			 the preceding year; and
								(B)describes the results of the most recent annual review required by paragraph (3)(A), including
			 identification of the departments and agencies that transported cargo in
			 violation of this section and any action the Secretary took under
			 paragraph (3) with respect to each violation..
					(b)Deadline for first reviewThe Secretary of Transportation shall complete the first review required under the amendment made
			 by subsection (a)(1)(C) by not later than December 31, 2015.
				(c)Conforming amendmentSection 3511(c) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (46 U.S.C. 55305 note) is repealed.
				322.Coast Guard regulations
				(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the department
			 in which the Coast Guard is operating shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives an
			 analysis of the Coast Guard’s proposed promulgation of safety and
			 environmental management system requirements for vessels engaged in Outer
			 Continental Shelf activities. The analysis shall include—
					(1)a discussion of any new operational, management, design and construction, financial, and other
			 mandates that would be imposed on vessel owners and operators;
					(2)an estimate of all associated direct and indirect operational, management, personnel, training,
			 vessel design and construction, record keeping, and other costs;
					(3)an identification and justification of any of such proposed requirements that exceed those in
			 international conventions applicable to the design, construction,
			 operation, and management of vessels engaging in United States Outer
			 Continental Shelf activities; and
					(4)an identification of exemptions to the proposed requirements, that are based upon vessel
			 classification, tonnage, offshore activity or function, alternative
			 certifications, or any other appropriate criteria.
					(b)LimitationThe Secretary may not issue proposed regulations relating to safety and environmental management
			 system requirements for vessels on the United States Outer Continental
			 Shelf for which noticed was published on September 10, 2013 (78 Fed. Reg.
			 55230) earlier than 6 months after the submittal of the analysis required
			 by subsection (a).
				323.Website
				(a)Reports to Secretary of Transportation; incidents and detailsSection 3507(g)(3)(A) of title 46, United States Code, is amended—
					(1)in clause (ii) by striking the incident to an Internet based portal maintained by the Secretary and inserting each incident specified in clause (i) to the Internet website maintained by the Secretary of
			 Transportation under paragraph (4)(A); and
					(2)in clause (iii) by striking based portal maintained by the Secretary and inserting website maintained by the Secretary of Transportation under paragraph (4)(A).
					(b)Availability of incident data on InternetSection 3507(g)(4) of title 46, United States Code, is amended—
					(1)by striking subparagraph (A) and inserting the following:
						
							(A)Website
								(i)In generalThe Secretary of Transportation shall maintain a statistical compilation of all incidents on board
			 a cruise vessel specified in paragraph (3)(A)(i) on an Internet website
			 that provides a numerical accounting of the missing persons and alleged
			 crimes reported under that paragraph without regard to the investigative
			 status of the incident.
								(ii)Updates and other requirementsThe compilation under clause (i) shall—
									(I)be updated not less frequently than quarterly;
									(II)be able to be sorted by cruise line;
									(III)identify each cruise line by name;
									(IV)identify each crime or alleged crime committed or allegedly committed by a passenger or crewmember;
			 and
									(V)identify the number of individuals alleged overboard.
									(iii)User-friendly formatThe Secretary of Transportation shall ensure that the compilation, data, and any other information
			 provided on the Internet website maintained under this subparagraph are in
			 a user-friendly format.; and
					(2)in subparagraph (B) by striking Secretary and inserting Secretary of Transportation.
					IVFederal Maritime Commission
			401.Authorization of appropriationsThere is authorized to be appropriated to the Federal Maritime Commission $24,700,000 for fiscal
			 year 2015.
			402.Award of reparationsSection 41305 of title 46, United States Code, is amended—
				(1)in subsection (b), by striking , plus reasonable attorney fees; and
				(2)by adding at the end the following:
					
						(e)Attorney feesIn any action brought under section 41301, the prevailing party may be awarded reasonable attorney
			 fees..
				403.Terms of Commissioners
				(a)In generalSection 301(b) of title 46, United States Code, is amended—
					(1)by amending paragraph (2) to read as follows:
						
							(2)TermsThe term of each Commissioner is 5 years. When the term of a Commissioner ends, the Commissioner
			 may continue to serve until a successor is appointed and qualified, but
			 for a period not to exceed one year. Except as provided in paragraph (3),
			 no individual may serve more than 2 terms.; and
					(2)by redesignating paragraph (3) as paragraph (5), and inserting after paragraph (2) the following:
						
							(3)VacanciesA vacancy shall be filled in the same manner as the original appointment. An individual appointed
			 to fill a vacancy is appointed only for the unexpired term of the
			 individual being succeeded. An individual appointed to fill a vacancy may
			 serve 2 terms in addition to the remainder of the term for which the
			 predecessor of that individual was appointed.
							(4)Conflicts of interest
								(A)Limitation on relationships with regulated entitiesA Commissioner may not have a pecuniary interest in, hold an official relation to, or own stocks or
			 bonds of any entity the Commission regulates under chapter 401 of this
			 title.
								(B)Limitation on other activitiesA Commissioner may not engage in another business, vocation, or employment..
					(b)ApplicabilityThe amendment made by subsection (a)(1) does not apply with respect to a Commissioner of the
			 Federal Maritime Commission appointed and confirmed by the Senate before
			 the date of the enactment of this Act.
				VArctic Maritime Transportation
			501.Arctic maritime transportation
				(a)Arctic maritime transportationChapter 5 of title 14, United States Code, is amended by inserting after section 89 the following:
					
						90.Arctic maritime transportation
							(a)PurposeThe purpose of this section is to ensure safe and secure maritime shipping in the Arctic including
			 the availability of aids to navigation, vessel escorts, spill response
			 capability, and maritime search and rescue in the Arctic.
							(b)International Maritime Organization AgreementsTo carry out the purpose of this section, the Secretary is encouraged to enter into negotiations
			 through the International Maritime Organization to conclude and execute
			 agreements to promote coordinated action among the United States, Russia,
			 Canada, Iceland, Norway, and Denmark and other seafaring and Arctic
			 nations to ensure, in the Arctic—
								(1)placement and maintenance of aids to navigation;
								(2)appropriate marine safety, tug, and salvage capabilities;
								(3)oil spill prevention and response capability;
								(4)maritime domain awareness, including long-range vessel tracking; and
								(5)search and rescue.
								(c)Coordination by Committee on the Maritime Transportation SystemThe Committee on the Maritime Transportation System established under section 55501 of title 46, United States Code, shall coordinate the establishment of domestic transportation
			 policies in the Arctic necessary to carry out the purpose of this section.
							(d)Agreements and contractsThe Secretary may, subject to the availability of appropriations, enter into cooperative
			 agreements, contracts, or other agreements with, or make grants to,
			 individuals and governments to carry out the purpose of this section or
			 any agreements established under subsection (b).
							(e)IcebreakingThe Secretary shall promote safe maritime navigation by means of icebreaking where necessary,
			 feasible, and effective to carry out the purposes of this section.
							(f)Arctic definitionIn this section, the term Arctic has the meaning given such term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)..
				(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 89 the
			 following:
					
						
							90. Arctic maritime transportation..
				(c)Conforming amendmentSection 307 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 14 U.S.C. 92 note) is repealed.
				502.Arctic maritime domain awareness
				(a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:
					
						154.Arctic maritime domain awareness
							(a)In generalThe Commandant shall improve maritime domain awareness in the Arctic—
								(1)by promoting interagency cooperation and coordination;
								(2)by employing joint, interagency, and international capabilities; and
								(3)by facilitating the sharing of information, intelligence, and data related to the Arctic maritime
			 domain between the Coast Guard and departments and agencies listed in
			 subsection (b).
								(b)CoordinationThe Commandant shall seek to coordinate the collection, sharing, and use of information,
			 intelligence, and data related to the Arctic maritime domain between the
			 Coast Guard and the following:
								(1)The Department of Homeland Security.
								(2)The Department of Defense.
								(3)The Department of Transportation.
								(4)The Department of State.
								(5)The Department of the Interior.
								(6)The National Aeronautics and Space Administration.
								(7)The National Oceanic and Atmospheric Administration.
								(8)The Environmental Protection Agency.
								(9)The National Science Foundation.
								(10)The Arctic Research Commission.
								(11)Any Federal agency or commission or State the Commandant determines is appropriate.
								(c)CooperationThe Commandant and the head of a department or agency listed in subsection (b) may by agreement, on
			 a reimbursable basis or otherwise, share personnel, services, equipment,
			 and facilities to carry out the requirements of this section.
							(d)5-Year strategic planNot later than January 1, 2016 and every 5 years thereafter, the Commandant shall submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives a 5-year strategic plan to guide interagency and
			 international intergovernmental cooperation and coordination for the
			 purpose of improving maritime domain awareness in the Arctic
							(e)DefinitionsIn this section the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)..
				(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 153 the
			 following:
					
						
							154. Arctic maritime domain awareness..
				503.IMO Polar Code negotiationsNot later than 30 days after the date of the enactment of this Act, and thereafter with the
			 submission of the budget proposal submitted for each of fiscal years 2016,
			 2017, and 2018 under section 1105 of title 31, United States Code, the Secretary of the department in which the Coast Guard is
			 operating shall submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate, a report on—
				(1)the status of the negotiations at the International Maritime Organization regarding the
			 establishment of a draft international code of safety for ships operating
			 in polar waters, popularly known as the Polar Code, and any amendments
			 proposed by such a code to be made to the International Convention for the
			 Safety of Life at Sea and the International Convention for the Prevention
			 of Pollution from Ships;
				(2)the coming into effect of such a code and such amendments for nations that are parties to those
			 conventions;
				(3)impacts, for coastal communities located in the Arctic (as that term is defined in the section 112
			 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)) of such a code or such amendments, on—
					(A)the costs of delivering fuel and freight; and
					(B)the safety of maritime transportation; and
					(4)actions the Secretary must take to implement the requirements of such a code and such amendments.
				504.Forward operating facilitiesThe Secretary of the department in which the Coast Guard is operating may construct facilities in
			 the Arctic (as that term is defined in section 112 of the Arctic Research
			 and Policy Act of 1984 (15 U.S.C. 4111). The facilities shall—
				(1)support aircraft maintenance, including exhaust ventilation, heat, an engine wash system, fuel,
			 ground support services, and electrical power;
				(2)provide shelter for both current helicopter assets and those projected to be located at Air Station
			 Kodiak, Alaska, for at least 20 years; and
				(3)include accommodations for personnel.
				505.Icebreakers
				(a)Coast Guard polar icebreakersSection 222 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1560) is amended—
					(1)in subsection (d)(2)—
						(A)in the paragraph heading by striking ; bridging strategy; and
						(B)by striking Commandant of the Coast Guard and all that follows through the period at the end and inserting Commandant of the Coast Guard may decommission the Polar Sea.;
						(2)by adding at the end of subsection (d) the following:
						
							(3)Result of no determinationIf in the analysis submitted under this section the Secretary does not make a determination under
			 subsection (a)(5) regarding whether it is cost effective to reactivate the
			 Polar Sea, then—
								(A)the Commandant of the Coast Guard may decommission the Polar Sea; or
								(B)the Secretary may make such determination, not later than 90 days after the date of the enactment
			 of Howard Coble Coast Guard and Maritime Transportation Act of 2014, and take actions in accordance with this subsection as though such determination was made in the
			 analysis previously submitted.;
					(3)by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively; and
					(4)by inserting after subsection (d) the following:
						
							(e)Strategies
								(1)In generalNot later than 180 days after the date on which the analysis required under subsection (a) is
			 submitted, the Commandant of the Coast Guard shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and
			 the Committee on Commerce, Science, and Transportation of the Senate—
									(A)unless the Secretary makes a determination under this section that it is cost effective to
			 reactivate the Polar Sea, a bridging strategy for maintaining the Coast
			 Guard’s polar icebreaking services until at least September 30, 2024;
									(B)a strategy to meet the Coast Guard’s Arctic ice operations needs through September 30, 2050; and
									(C)a strategy to meet the Coast Guard’s Antarctic ice operations needs through September 30, 2050.
									(2)RequirementThe strategies required under paragraph (1) shall include a business case analysis comparing the
			 leasing and purchasing of icebreakers to maintain the needs and services
			 described in that paragraph..
					(b)Cutter Polar SeaUpon the submission of a service life extension plan in accordance with section 222(d)(1)(C) of the
			 Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 126 Stat. 1560), the Secretary of the department in which the Coast Guard is operating may use
			 funds authorized under section 101 of this Act to conduct a service life
			 extension of 7 to 10 years for the Coast Guard Cutter Polar Sea (WAGB 11)
			 in accordance with such plan.
				(c)Limitation
					(1)In generalThe Secretary of the department in which the Coast Guard is operating may not expend amounts
			 appropriated for the Coast Guard for any of fiscal years 2015 through
			 2024, for—
						(A)design activities related to a capability of a Polar-Class Icebreaker that is based solely on an
			 operational requirement of another Federal department or agency, except
			 for amounts appropriated for design activities for a fiscal year before
			 fiscal year 2016; or
						(B)long-lead-time materials, production, or post-delivery activities related to such a capability.
						(2)Other amountsAmounts made available to the Secretary under an agreement with another Federal department or
			 agency and expended on a capability of a Polar-Class Icebreaker that is
			 based solely on an operational requirement of that or another Federal
			 department or agency shall not be treated as amounts expended by the
			 Secretary for purposes of the limitation established under paragraph (1).
					506.Icebreaking in polar regions
				(a)In generalChapter 5 of title 14, United States Code, is amended by inserting after section 86 the following:
					
						87.Icebreaking in polar regionsThe President shall facilitate planning for the design, procurement, maintenance, deployment, and
			 operation of icebreakers as needed to support the statutory missions of
			 the Coast Guard in the polar regions by allocating all funds to support
			 icebreaking operations in such regions, except for recurring incremental
			 costs associated with specific projects, to the Coast Guard..
				(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 86 the
			 following:
					
						
							87. Icebreaking in polar regions.. 
				VIMiscellaneous
			601.Distant water tuna fleetSection 421 of the Coast Guard and Maritime Transportation Act of 2006 (46 U.S.C. 8103 note) is amended—
				(1)by striking subsections (c) and (e); and
				(2)by redesignating subsections (d) and (f) as subsections (c) and (d), respectively.
				602.Extension of moratoriumSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking 2014 and inserting 2015.
			603.National maritime strategy
				(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of
			 Transportation, in consultation with the Secretary of the department in
			 which the Coast Guard is operating, shall submit to the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a
			 national maritime strategy.
				(b)ContentsThe strategy required under subsection (a) shall—
					(1)identify—
						(A)Federal regulations and policies that reduce the competitiveness of United States flag vessels in
			 international transportation markets; and
						(B)the impact of reduced cargo flow due to reductions in the number of members of the United States
			 Armed Forces stationed or deployed outside of the United States; and
						(2)include recommendations to—
						(A)make United States flag vessels more competitive in shipping routes between United States and
			 foreign ports;
						(B)increase the use of United States flag vessels to carry cargo imported to and exported from the
			 United States;
						(C)ensure compliance by Federal agencies with chapter 553 of title 46, United States Code;
						(D)increase the use of third-party inspection and certification authorities to inspect and certify
			 vessels;
						(E)increase the use of short sea transportation routes, including routes designated under section 55601(c) of title 46, United States Code, to enhance intermodal freight movements; and
						(F)enhance United States shipbuilding capability.
						604.Waivers
				(a)John Craig
					(1)In generalSection 8902 of title 46, United States Code, shall not apply to the vessel John Craig (United States official
			 number D1110613) when such vessel is operating on the portion of the
			 Kentucky River, Kentucky, located at approximately mile point 158, in Pool
			 Number 9, between Lock and Dam Number 9 and Lock and Dam Number 10.
					(2)ApplicationParagraph (1) shall apply on and after the date on which the Secretary of the department in which
			 the Coast Guard is operating determines that a licensing requirement has
			 been established under Kentucky State law that applies to an operator of
			 the vessel John Craig.
					(b)F/V Western ChallengerNotwithstanding section 12132 of title 46, United States Code, the Secretary of the department in which the Coast Guard is
			 operating may issue a certificate of documentation with a coastwise
			 endorsement for the F/V Western Challenger (IMO number 5388108).
				605.Competition by United States flag vessels
				(a)In generalThe Commandant of the Coast Guard shall enter into an arrangement with the National Academy of
			 Sciences to conduct an assessment of authorities under subtitle II of
			 title 46, United States Code, that have been delegated to the Coast Guard
			 and that impact the ability of vessels documented under the laws of the
			 United States to effectively compete in international transportation
			 markets.
				(b)Review of differences with IMO standardsThe assessment under subsection (a) shall include a review of differences between United States
			 laws, policies, regulations, and guidance governing the inspection of
			 vessels documented under the laws of the United States and standards set
			 by the International Maritime Organization governing the inspection of
			 vessels.
				(c)DeadlineNot later than 180 days after the date on which the Commandant enters into an arrangement with the
			 National Academy of Sciences under subsection (a), the Commandant shall
			 submit to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate the assessment required under such
			 subsection.
				606.Vessel requirements for notices of arrival and departure and automatic identification systemNot later than 30 days after the date of the enactment of this Act, the Secretary of the department
			 in which the Coast Guard is operating shall notify the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate of the
			 status of the final rule that relates to the notice of proposed rulemaking
			 titled Vessel Requirements for Notices of Arrival and Departure, and Automatic Identification System and published in the Federal Register on December 16, 2008 (73 Fed. Reg. 76295).
			607.Conveyance of Coast Guard property in Rochester, New York
				(a)Conveyance authorizedThe Commandant of the Coast Guard is authorized to convey, at fair market value, all right, title,
			 and interest of the United States in and to a parcel of real property,
			 consisting of approximately 0.2 acres, that is under the administrative
			 control of the Coast Guard and located at 527 River Street in Rochester,
			 New York.
				(b)Right of first refusalThe City of Rochester, New York, shall have the right of first refusal with respect to the
			 purchase, at fair market value, of the real property described in
			 subsection (a).
				(c)SurveyThe exact acreage and legal description of the property described in subsection (a) shall be
			 determined by a survey satisfactory to the Commandant.
				(d)Fair market valueThe fair market value of the property described in subsection (a) shall—
					(1)be determined by appraisal; and
					(2)be subject to the approval of the Commandant.
					(e)Costs of conveyanceThe responsibility for all reasonable and necessary costs, including real estate transaction and
			 environmental documentation costs, associated with a conveyance under
			 subsection (a) shall be determined by the Commandant and the purchaser.
				(f)Additional terms and conditionsThe Commandant may require such additional terms and conditions in connection with a conveyance
			 under subsection (a) as the Commandant considers appropriate and
			 reasonable to protect the interests of the United States.
				(g)Deposit of proceedsAny proceeds from a conveyance under subsection (a) shall be deposited in the fund established
			 under section 687 of title 14, United States Code.
				608.Conveyance of certain property in Gig Harbor, Washington
				(a)DefinitionsIn this section, the following definitions apply:
					(1)CityThe term City means the city of Gig Harbor, Washington.
					(2)PropertyThe term Property means the parcel of real property, together with any improvements thereon, consisting of
			 approximately 0.86 acres of fast lands commonly identified as tract 65 of
			 lot 1 of section 8, township 21 north, range 2 east, Willamette Meridian,
			 on the north side of the entrance of Gig Harbor, narrows of Puget Sound,
			 Washington.
					(3)SecretaryThe term “Secretary” means the Secretary of the Interior.
					(b)Conveyance
					(1)Authority to conveyNot later than 30 days after the date on which the Secretary of the department in which the Coast
			 Guard is operating relinquishes the reservation of the Property for
			 lighthouse purposes, at the request of the City and subject to the
			 requirements of this section, the Secretary shall convey to the City all
			 right, title, and interest of the United States in and to the Property,
			 notwithstanding the land use planning requirements of sections 202 and 203
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713).
					(2)Terms of conveyanceA conveyance made under paragraph (1) shall be made—
						(A)subject to valid existing rights;
						(B)at the fair market value as described in subsection (c); and
						(C)subject to any other condition that the Secretary may consider appropriate to protect the interests
			 of the United States.
						(3)CostsThe City shall pay any transaction or administrative costs associated with a conveyance under
			 paragraph (1), including the costs of the appraisal, title searches, maps,
			 and boundary and cadastral surveys.
					(4)Conveyance is not a major Federal actionA conveyance under paragraph (1) shall not be considered a major Federal action for purposes of
			 section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
					(c)Fair market value
					(1)DeterminationThe fair market value of the Property shall be—
						(A)determined by an appraisal conducted by an independent appraiser selected by the Secretary; and
						(B)approved by the Secretary in accordance with paragraph (3).
						(2)RequirementsAn appraisal conducted under paragraph (1) shall—
						(A)be conducted in accordance with nationally recognized appraisal standards, including—
							(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and
							(ii)the Uniform Standards of Professional Appraisal Practice; and
							(B)shall reflect the equitable considerations described in paragraph (3).
						(3)Equitable considerationsIn approving the fair market value of the Property under this subsection, the Secretary shall take
			 into consideration matters of equity and fairness, including the City’s
			 past and current lease of the Property, any maintenance or improvements by
			 the City to the Property, and such other factors as the Secretary
			 considers appropriate.
					(d)Revocation; reversionEffective on and after the date on which a conveyance of the Property is made under subsection
			 (b)(1)—
					(1)Executive Order 3528, dated August 9, 1921, is revoked; and
					(2)the use of the tide and shore lands belonging to the State of Washington and adjoining and
			 bordering the Property, that were granted to the Government of the United
			 States pursuant to the Act of the Legislature, State of Washington,
			 approved March 13, 1909, the same being chapter 110 of the Session Laws of
			 1909, shall revert to the State of Washington.
					609.Vessel determinationThe vessel assigned United States official number 1205366 is deemed a new vessel effective on the
			 date of delivery of the vessel after January 1, 2012, from a privately
			 owned United States shipyard, if no encumbrances are on record with the
			 Coast Guard at the time of the issuance of the new certificate of
			 documentation for the vessel.
			610.Safe vessel operation in Thunder BayThe Secretary of the department in which the Coast Guard is operating and the Administrator of the
			 Environmental Protection Agency may not prohibit a vessel operating within
			 the existing boundaries and any future expanded boundaries of the Thunder
			 Bay National Marine Sanctuary and Underwater Preserve from taking up or
			 discharging ballast water to allow for safe and efficient vessel operation
			 if the uptake or discharge meets all Federal and State ballast water
			 management requirements that would apply if the area were not a marine
			 sanctuary.
			611.Parking facilities
				(a)Allocation and assignment
					(1)In generalSubject to the requirements of this section, the Administrator of General Services, in coordination
			 with the Commandant of the Coast Guard, shall allocate and assign the
			 spaces in parking facilities at the Department of Homeland Security St.
			 Elizabeths Campus to allow any member or employee of the Coast Guard, who
			 is assigned to the Campus, to use such spaces.
					(2)TimingIn carrying out paragraph (1), and in addition to the parking spaces allocated and assigned to
			 Coast Guard members and employees in fiscal year 2014, the Administrator
			 shall allocate and assign not less than—
						(A)300 parking spaces not later than September 30, 2015;
						(B)700 parking spaces not later than September 30, 2016; and
						(C)1,042 parking spaces not later than September 30, 2017.
						(b)Transportation management reportNot later than 1 year after the date of the enactment of this Act, and each fiscal year thereafter
			 in which spaces are allocated and assigned under subsection (a)(2), the
			 Administrator shall provide to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on—
					(1)the impact of assigning and allocating parking spaces under subsection (a) on the congestion of
			 roads connecting the St. Elizabeths Campus to the portions of Suitland
			 Parkway and I–295 located in the Anacostia section of the District of
			 Columbia; and
					(2)progress made toward completion of essential transportation improvements identified in the
			 Transportation Management Program for the St. Elizabeths Campus.
					(c)ReallocationNotwithstanding subsection (a), the Administrator may revise the allocation and assignment of
			 spaces to members and employees of the Coast Guard made under subsection
			 (a) as necessary to accommodate employees of the Department of Homeland
			 Security, other than the Coast Guard, when such employees are assigned to
			 the St. Elizabeths Campus.
				
	Passed the House of Representatives December 3, 2014.Karen L. Haas,Clerk
